UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4225


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

MOHAMED SEID AHMED MOHAMED, a/k/a Mohamed Sidahmed Mohamed,
a/k/a Mohamed Ahmed Satti, a/k/a Mohamed Ahmed, a/k/a Mohmed
Seid Ahmed, a/k/a Mohamed S. Ahmed, a/k/a Mohamed Mohamed,
a/k/a Mohamed Ahmed Lbrahim, a/k/a Mohamed S. Mohamed,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:14-cr-00120-REP-1)


Argued:   May 12, 2016                     Decided:   July 6, 2016


Before TRAXLER, Chief Judge, WYNN, Circuit Judge, and Norman K.
MOON, Senior United States District Judge for the Western
District of Virginia, sitting by designation.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


ARGUED: Robert James Wagner, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Richmond, Virginia, for Appellant. Dominick Salvatore
Gerace, II, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.    ON BRIEF: Geremy C. Kamens, Acting
Federal Public Defender, Frances H. Pratt, Assistant Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Alexandria, Virginia, for Appellant.   Dana J. Boente, United
States   Attorney,  OFFICE   OF  THE UNITED  STATES  ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Mohamed   Seid      Ahmed   Mohamed   pled   guilty   to   one   count    of

conspiracy to commit wire fraud and to traffic in contraband

cigarettes.     On appeal, he seeks to vacate his sentence of 41

months imprisonment, asserting that the district court abused

its discretion in denying his motion to compel production of

favorable information and in granting the government’s motion to

quash a subpoena seeking testimony about favorable information.

     In accordance with a sealed opinion that has been filed and

distributed    to   the   parties   and    district    court    simultaneously

herewith, we affirm in part and vacate in part the district

court’s   denial    of     Mohamed’s   motion     to   compel,    affirm      the

district court’s decision to quash the subpoena, and remand the

case to the district court for further proceedings consistent

with that opinion.

                                                           AFFIRMED IN PART,
                                                            VACATED IN PART,
                                                                AND REMANDED




                                       3